Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26 are pending. Claims 1-26 are rejected.


Incorporation by reference requires

BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation" 
Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the amendment as new matter, finding that the specification's incorporation by reference was ineffective because the article was referred to only by author name and year. On appeal, the Board agreed, finding that the "original Specification failed to provide written descriptive support for a citation to a particular Ujvari reference by a specific journal, volume, and page number for the citation." The Board noted that the general statement “[a]ll of the publications and patent applications and patents cited in this specification are herein incorporated in their entirety by reference” was not sufficient. (Ex parte Petrescu, BPAI 2011.)  See paragraph 001 of Applicant’s Specifications relating to Attorney Docket Nos. 

No Priority Information was filed. See Application Data Sheet dated 12/21/2018

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	


	





Instant Application 
16/230,522
Dated 12/21/2018
Patent 
US 10,960,458
US20160009416
14/559,073
1. A high-density robotic system comprising: a first plurality of robotic devices, each of the first plurality of robotic devices being capable of providing a single-sided clamp-up; a second plurality of robotic devices, the second plurality of robotic devices including: a first robotic device coupled to a drilling end effector; a second robotic device coupled to an inspection end effector; and a third robotic device coupled to a fastener insertion end effector; a first platform that supports the first plurality of robotic devices, the first platform being sized to fit and move within an interior of a fuselage assembly; and a second platform that supports the second plurality of robotic devices, the second platform being sized for positioning and movement along an exterior of the fuselage assembly.  

2. The high-density robotic system of claim 1, wherein the second platform is coupled to an automated guided vehicle to allow the second platform to be moved relative to the exterior of the fuselage assembly.  
3. The high-density robotic system of claim 1, further comprising: a control system for controlling the first plurality of robotic devices and the second plurality of robotic devices to perform an automated operation at each of a plurality of locations on the fuselage assembly concurrently and for controlling interchanging of the second plurality of robotic devices to perform different tasks of the automated operation according to a predetermined task sequence.  
4. A method for building the fuselage assembly of an aircraft using the system of claim 1.  
5. A method for performing automated fastener installation operations along a fuselage assembly for an aircraft, the method comprising: positioning a first platform supporting a first plurality of robotic devices of a robotic cell within an interior of a fuselage assembly relative to a selected section of the fuselage assembly; positioning a second platform supporting a second plurality of robotic devices of the robotic cell along an exterior of the fuselage assembly relative to the selected section of the fuselage assembly; and performing automated fastener installation operations at selected fastener installation points on the selected section of the fuselage assembly using a first plurality of end effectors coupled to the first plurality of robotic devices and a second plurality of end effectors coupled to the second plurality of robotic devices, with the first plurality of end effectors being used to provide single-sided clamp-up at the selected fastener installation points.  
6. A method for performing automated operations using a high-density robotic cell, the method comprising: performing a plurality of different tasks at each location of a plurality of locations along an assembly according to a predetermined task sequence using a plurality of robotic devices, the plurality of robotic devices being used to perform at least two of the plurality of different tasks for at least two different locations of the plurality of locations concurrently within a high-density robotic zone, during at least one stage in the predetermined task sequence.  
7. The method of claim 6, wherein performing the plurality of tasks comprises:   performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and an inspection task at a second location of the plurality of locations using an inspection end effector coupled to a second robotic device, the first robotic device and the second robotic device being positioned in a high-density setup while performing the drilling task and the inspection task.  
8. The method of claim 6, wherein performing the plurality of tasks comprises: performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and a fastener insertion task at a second location of the plurality of locations using a fastener insertion end effector coupled to a second robotic device, the first robotic device and the second robotic being positioned in a high- density setup while performing the drilling task sand the fastener insertion task.  
9. The method of claim 6, wherein performing the plurality of tasks comprises: providing, concurrently, multiple single-sided clamp-ups from a first side of the assembly while the plurality of tasks is performed at a second side of the assembly.  
10. The method of claim 6, wherein performing the plurality of tasks comprises: performing three different tasks at each of three different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the three different tasks concurrently at the three different locations during at least two stages in the predetermined task sequence.  
11. The method of claim 6, wherein performing the plurality of tasks comprises: performing two different tasks at each of two different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the two different tasks concurrently at the two different locations during at least two stages in the predetermined task sequence.  
12. A method of installing fasteners at a plurality of locations along a joint, the method comprising: performing a plurality of different tasks for a fastener installation operation concurrently at selected locations of the plurality of locations using a plurality of single function end effectors positioned relative to the selected locations in a high-density setup.  
13. The method of claim 12, wherein the selected locations are non-adjacent.  
14. The method of claim 12, wherein the plurality of different tasks includes a drilling task for drilling a hole, an inspection task for inspecting the hole, and a fastener insertion task for installing a fastener in the hole.  
15. The method of claim 12, wherein performing the plurality of different tasks comprises: performing the plurality of different tasks at every nth location of the plurality of locations, wherein every nth location is selected from one of every third, every fourth, and every fifth location.  
16. The method of claim 12, wherein the selected locations are spaced apart horizontally by at least two locations of the plurality of locations.  
17. The method of claim 12, wherein the selected locations are spaced apart vertically.  
18. The method of claim 12, wherein performing the plurality of different tasks comprises:   performing a clamp-up sequence at a first selected location of the selected locations; providing a single-sided clamp-up at a second selected location of the selected locations at a first side of the joint; performing, concurrently with the clamp-up sequence, an inspection task at the second selected location at a second side of the joint.  
19. The method of claim 12, wherein performing the plurality of different tasks comprises: performing an inspection task at a first selected location of the selected locations; maintaining a single-sided clamp-up at a second selected location of the selected locations at a second side of the joint; performing, concurrently with the inspection sequence, a fastener insertion task at the second selected location at the second side of the joint.  
20. A method for providing multiple single-sided clamp-ups, the method comprising: establishing a two-sided clamp-up at a first fastener installation point using a first robotic device at a first side of a joint and a second robotic device at a second side of the joint; converting the two-sided clamp-up at the first fastener installation point to a single-sided clamp-up using the first robotic device; moving the second robotic device along the second side of the joint to a second fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point; and moving a third robotic device along the second side of the joint to the first fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point.  
21. The method of claim 20, further comprising:   establishing the two-sided clamp-up at the second fastener installation point using a fourth robotic device at the first side of the joint and the second robotic device at the second side of the joint; and converting the two-sided clamp-up at the second fastener installation point to the single-sided clamp-up using the fourth robotic device.  
22. The method of claim 21, further comprising: moving the second robotic device away from the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point; and moving the third robotic device along the second side of the joint to the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point.  
23. A method of installing fasteners on a splice, the method comprising: determining a sequence of operations to be performed by a plurality of cells on the splice; and performing the sequence of operations on the splice using the plurality of cells, each cell of the plurality of cells including a first plurality of robotic devices located in a first high-density robotic zone at a first side of the splice and a second plurality of robotic devices located in a second high-density robotic zone at a second side of the splice.  
24. The method of claim 23, wherein a first cell of the plurality of cells performs a fastener installation operation at every nth location along a length of the splice and a second cell of the plurality of cells performs the fastener installation operation at every mth location along the length of the splice.  
25. The method of claim 24, wherein the first cell begins performing fastener installation operations at a first location along the splice and wherein the second cell begins performing fastener installation operations at a second location along the spice after a period of time has passed.  
26. The method of claim 23, wherein the first plurality of robotic devices and the second plurality of robotic devices of a first cell in the plurality of cells perform all fastener installation operations for one section along the splice and wherein the first plurality of robotic devices and the second plurality of robotic devices of a second cell in the plurality of cells perform all fastener installation operations for a different section along the splice.  

1. A method for performing an assembly operation, the method comprising: macro-positioning a tool within an interior of a fuselage assembly; micro-positioning the tool relative to a particular location on a panel of the fuselage assembly; and performing the assembly operation at the particular location on the panel using the tool.

2. The method of claim 1, wherein macro-positioning the tool comprises: moving a platform base of an internal mobile platform carrying the tool with at least one degree of freedom relative to a floor inside the fuselage assembly.

3. The method of claim 2, wherein micro-positioning the tool comprises: moving the tool with the at least one degree of freedom relative to the platform base.

4. The method of claim 2, wherein micro-positioning the tool comprises: commanding at least one of an internal robotic device or a movement system associated with the internal mobile platform to move the tool with the at least one degree of freedom relative to the platform base to the particular location.

5. The method of claim 1, wherein macro-positioning the tool comprises: driving an internal mobile platform carrying the tool across a floor within the interior of the fuselage assembly.

6. The method of claim 2, wherein driving the internal mobile platform comprises: driving the internal mobile platform carrying the tool across the floor within the interior of the fuselage assembly to an internal position relative to the panel of the fuselage assembly.

7. The method of claim 2, wherein driving the internal mobile platform comprises: driving the internal mobile platform across the floor inside the fuselage assembly using a track system.

8. The method of claim 7 further comprising: distributing a weight of the internal mobile platform as the internal mobile platform moves across the floor to reduce point-loading on the floor.

9. The method of claim 8, wherein distributing the weight comprises: distributing a total load of the internal mobile platform substantially evenly using a plurality of support plates in the track system.

10. The method of claim 1, wherein performing the assembly operation comprises: performing a riveting operation at the particular location using the tool.

11. The method of claim 10, wherein performing the riveting operation comprises: performing the riveting operation at the particular location using a bucking bar.

12. The method of claim 1, wherein macro-positioning the tool comprises: driving an internal mobile platform autonomously across a platform level of a tower onto a floor within the interior of the fuselage assembly and into a position relative to the panel.

13. The method of claim 12 further comprising: receiving a number of utilities at the internal mobile platform through a number of utility cables extending from a cable management system associated with the tower.

14. The method of claim 13, wherein receiving the number of utilities comprises: receiving the number of utilities at a set of units associated with a platform base of the internal mobile platform.

15. The method of claim 1 further comprising: removably associating an end effector with an internal robotic device associated with an internal mobile platform.

16. The method of claim 15 further comprising: removably associating the tool with the end effector.

17. An apparatus comprising: a macro-positioning system associated with an internal mobile platform; and a micro-positioning system associated with the internal mobile platform.

18. The apparatus of claim 17, wherein the micro-positioning system comprises at least one of an internal robotic device associated with the internal mobile platform or a movement system.

19. The apparatus of claim 18, wherein the movement system comprises at least one of an actuator device, a motor, a rail system, a track system, a slide system, a roller, a wheel, omnidirectional wheels, a pulley system, an elbow movement system, a wrist movement system, a swivel system, or an X-Y table.

20. The apparatus of claim 17, wherein the micro-positioning system comprises: a movement system for moving a tool with at least one degree of freedom relative to a platform base of the internal mobile platform.

21. The apparatus of claim 17, wherein the macro-positioning system comprises: a platform movement system for moving a platform base of the internal mobile platform with at least one degree of freedom relative to a floor inside a fuselage assembly.

22. The apparatus of claim 21, wherein the platform movement system distributes a weight of the internal mobile platform substantially evenly to reduce point-loading on the floor.

23. The apparatus of claim 21, wherein the platform movement system comprises: a track system comprising a plurality of tracks.

24. The apparatus of claim 23, wherein a track in the plurality of tracks comprises: a plurality of support plates for distributing a weight.

25. The apparatus of claim 24, wherein the track in the plurality of tracks further comprises: a plurality of track wheels; a plurality of track pads; a roller chain; and a plurality of rollers associated with the roller chain, wherein the plurality of rollers rolling along the plurality of support plates distributes the weight of the internal mobile platform substantially evenly to reduce point-loading on the floor.

26. The apparatus of claim 17 further comprising: the internal mobile platform.

27. The apparatus of claim 26 further comprising: an internal robotic device associated with the internal mobile platform; and a tool associated with the internal robotic device.

28. The apparatus of claim 27, wherein the tool is removably associated with an end effector.

29. The apparatus of claim 27, wherein the tool is an internal riveting tool.

30. The apparatus of claim 27, wherein the tool is a bucking bar.

31. The apparatus of claim 17, wherein the internal mobile platform comprises: a set of units connected to a number of utility cables that extend from a cable management system.

32. The apparatus of claim 31, wherein the number of utility cables carry a number of utilities that include at least one of power, air, communications, water, or hydraulic fluid.

33. The apparatus of claim 17 further comprising: a first robotic device associated with the internal mobile platform, wherein a first internal tool is associated with the first robotic device.

34. The apparatus of claim 33 further comprising: a second robotic device associated with the internal mobile platform, wherein a second internal tool is associated with the second robotic device.

35. The apparatus of claim 17, wherein the internal mobile platform comprises: a platform base; and a number of robotic systems associated with the platform base.

36. The apparatus of claim 35, wherein the number of robotic systems comprises: a first robotic system; and a second robotic system.


Instant Application
 16/230,522
Dated 12/21/2018
Co-pending 
2020019875
16/230,441
1. A high-density robotic system comprising: a first plurality of robotic devices, each of the first plurality of robotic devices being capable of providing a single-sided clamp-up; a second plurality of robotic devices, the second plurality of robotic devices including: a first robotic device coupled to a drilling end effector; a second robotic device coupled to an inspection end effector; and a third robotic device coupled to a fastener insertion end effector; a first platform that supports the first plurality of robotic devices, the first platform being sized to fit and move within an interior of a fuselage assembly; and a second platform that supports the second plurality of robotic devices, the second platform being sized for positioning and movement along an exterior of the fuselage assembly.  
2. The high-density robotic system of claim 1, wherein the second platform is coupled to an automated guided vehicle to allow the second platform to be moved relative to the exterior of the fuselage assembly.  
3. The high-density robotic system of claim 1, further comprising: a control system for controlling the first plurality of robotic devices and the second plurality of robotic devices to perform an automated operation at each of a plurality of locations on the fuselage assembly concurrently and for controlling interchanging of the second plurality of robotic devices to perform different tasks of the automated operation according to a predetermined task sequence.  
4. A method for building the fuselage assembly of an aircraft using the system of claim 1.  
5. A method for performing automated fastener installation operations along a fuselage assembly for an aircraft, the method comprising: positioning a first platform supporting a first plurality of robotic devices of a robotic cell within an interior of a fuselage assembly relative to a selected section of the fuselage assembly; positioning a second platform supporting a second plurality of robotic devices of the robotic cell along an exterior of the fuselage assembly relative to the selected section of the fuselage assembly; and performing automated fastener installation operations at selected fastener installation points on the selected section of the fuselage assembly using a first plurality of end effectors coupled to the first plurality of robotic devices and a second plurality of end effectors coupled to the second plurality of robotic devices, with the first plurality of end effectors being used to provide single-sided clamp-up at the selected fastener installation points.  
6. A method for performing automated operations using a high-density robotic cell, the method comprising: performing a plurality of different tasks at each location of a plurality of locations along an assembly according to a predetermined task sequence using a plurality of robotic devices, the plurality of robotic devices being used to perform at least two of the plurality of different tasks for at least two different locations of the plurality of locations concurrently within a high-density robotic zone, during at least one stage in the predetermined task sequence.  
7. The method of claim 6, wherein performing the plurality of tasks comprises:   performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and an inspection task at a second location of the plurality of locations using an inspection end effector coupled to a second robotic device, the first robotic device and the second robotic device being positioned in a high-density setup while performing the drilling task and the inspection task.  
8. The method of claim 6, wherein performing the plurality of tasks comprises: performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and a fastener insertion task at a second location of the plurality of locations using a fastener insertion end effector coupled to a second robotic device, the first robotic device and the second robotic being positioned in a high- density setup while performing the drilling task sand the fastener insertion task.  
9. The method of claim 6, wherein performing the plurality of tasks comprises: providing, concurrently, multiple single-sided clamp-ups from a first side of the assembly while the plurality of tasks is performed at a second side of the assembly.  
10. The method of claim 6, wherein performing the plurality of tasks comprises: performing three different tasks at each of three different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the three different tasks concurrently at the three different locations during at least two stages in the predetermined task sequence.  
11. The method of claim 6, wherein performing the plurality of tasks comprises: performing two different tasks at each of two different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the two different tasks concurrently at the two different locations during at least two stages in the predetermined task sequence.  
12. A method of installing fasteners at a plurality of locations along a joint, the method comprising: performing a plurality of different tasks for a fastener installation operation concurrently at selected locations of the plurality of locations using a plurality of single function end effectors positioned relative to the selected locations in a high-density setup.  
13. The method of claim 12, wherein the selected locations are non-adjacent.  
14. The method of claim 12, wherein the plurality of different tasks includes a drilling task for drilling a hole, an inspection task for inspecting the hole, and a fastener insertion task for installing a fastener in the hole.  
15. The method of claim 12, wherein performing the plurality of different tasks comprises: performing the plurality of different tasks at every nth location of the plurality of locations, wherein every nth location is selected from one of every third, every fourth, and every fifth location.  
16. The method of claim 12, wherein the selected locations are spaced apart horizontally by at least two locations of the plurality of locations.  
17. The method of claim 12, wherein the selected locations are spaced apart vertically.  
18. The method of claim 12, wherein performing the plurality of different tasks comprises:   performing a clamp-up sequence at a first selected location of the selected locations; providing a single-sided clamp-up at a second selected location of the selected locations at a first side of the joint; performing, concurrently with the clamp-up sequence, an inspection task at the second selected location at a second side of the joint.  
19. The method of claim 12, wherein performing the plurality of different tasks comprises: performing an inspection task at a first selected location of the selected locations; maintaining a single-sided clamp-up at a second selected location of the selected locations at a second side of the joint; performing, concurrently with the inspection sequence, a fastener insertion task at the second selected location at the second side of the joint.  
20. A method for providing multiple single-sided clamp-ups, the method comprising: establishing a two-sided clamp-up at a first fastener installation point using a first robotic device at a first side of a joint and a second robotic device at a second side of the joint; converting the two-sided clamp-up at the first fastener installation point to a single-sided clamp-up using the first robotic device; moving the second robotic device along the second side of the joint to a second fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point; and moving a third robotic device along the second side of the joint to the first fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point.  
21. The method of claim 20, further comprising:   establishing the two-sided clamp-up at the second fastener installation point using a fourth robotic device at the first side of the joint and the second robotic device at the second side of the joint; and converting the two-sided clamp-up at the second fastener installation point to the single-sided clamp-up using the fourth robotic device.  
22. The method of claim 21, further comprising: moving the second robotic device away from the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point; and moving the third robotic device along the second side of the joint to the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point.  
23. A method of installing fasteners on a splice, the method comprising: determining a sequence of operations to be performed by a plurality of cells on the splice; and performing the sequence of operations on the splice using the plurality of cells, each cell of the plurality of cells including a first plurality of robotic devices located in a first high-density robotic zone at a first side of the splice and a second plurality of robotic devices located in a second high-density robotic zone at a second side of the splice.  
24. The method of claim 23, wherein a first cell of the plurality of cells performs a fastener installation operation at every nth location along a length of the splice and a second cell of the plurality of cells performs the fastener installation operation at every mth location along the length of the splice.  
25. The method of claim 24, wherein the first cell begins performing fastener installation operations at a first location along the splice and wherein the second cell begins performing fastener installation operations at a second location along the spice after a period of time has passed.  
26. The method of claim 23, wherein the first plurality of robotic devices and the second plurality of robotic devices of a first cell in the plurality of cells perform all fastener installation operations for one section along the splice and wherein the first plurality of robotic devices and the second plurality of robotic devices of a second cell in the plurality of cells perform all fastener installation operations for a different section along the splice.  

1. A method for performing automated tasks for an assembly, the method comprising: positioning a first plurality of robotic devices relative to a first side of the assembly; positioning a second plurality of robotic devices relative to a second side of the assembly, each of the second plurality of robotic devices being used to perform a corresponding task; and performing a plurality of tasks at each of a plurality of locations on the assembly using the first plurality of robotic devices and the second plurality of robotic devices, the second plurality of robotic devices concurrently performing tasks at the plurality of locations while the first plurality of robotic devices independently maintain a clamp-up at each of the plurality of locations.

2. The method of claim 1, wherein positioning the first plurality of robotic devices comprises: positioning three robotic devices relative to the first side of the assembly having an end effector capable of providing a single-sided clamp-up.

3. The method of claim 1, wherein positioning the second plurality of robotic devices comprises: positioning three robotic devices relative to the second side of the assembly, each of the three robotic devices being coupled to a single function end effector for performing a different, specialized task as compared to the other two robotic devices.

4. The method of claim 3, positioning three robotic devices comprises: positioning a first robotic device with a drilling end effector, a second robotic device with an inspection end effector, and a third robotic device with a fastener insertion end effector relative to the second side of the assembly.

5. The method of claim 1, wherein performing the plurality of tasks comprises: providing, independently, a single-sided clamp-up of a first panel and a second panel of the assembly using the first plurality of robotic devices while the second plurality of robotic devices are being interchanged at the second side of the assembly.

6. The method of claim 5, wherein providing, independently, the single-sided clamp-up comprises: suctioning, by an end effector coupled to one of the first plurality of robotic devices, air through a fastener hole that extends through the first panel and the second panel from the first side of the assembly to provide a gripping force that grips a wall defining a portion of the fastener hole in the second panel to thereby pull the second panel towards the first panel.

7. The method of claim 1, wherein performing the plurality of tasks comprises: providing, independently, a single-sided clamp-up of a first panel and a second panel of the assembly using the first plurality of robotic devices while the second plurality of robotic devices perform the plurality of tasks according to a predetermined task sequence at each of the plurality of locations.

8. The method of claim 1, wherein performing the plurality of tasks comprises: performing a clamp-up sequence at a first location of the plurality of locations on the assembly using a first end effector and a drilling end effector, the first end effector being coupled to a corresponding one of the first plurality of robotic devices and the drilling end effector being coupled to a corresponding one of the second plurality of robotic devices.

9. The method of claim 8, wherein performing the clamp-up sequence comprises: drilling a first hole through the assembly at the first location on the assembly using the drilling end effector; and suctioning air through the first hole to maintain the clamp-up at the first location, wherein the suctioning continues at least until a first fastener is installed within the first hole.

10. The method of claim 8, wherein performing the plurality of tasks further comprises: moving and positioning the drilling end effector relative to a second location of the plurality of locations on the assembly; and moving and positioning an inspection end effector at the first location, while the first end effector continues to independently maintain the clamp-up at the first location, wherein the inspection end effector is coupled to a corresponding one of the second plurality of robotic devices.

11. The method of claim 10, wherein performing the plurality of tasks further comprises: inspecting a first hole at the first location using the inspection end effector, while the first end effector independently maintains the clamp-up at the first location; and performing the clamp-up sequence at the second location using the drilling end effector and a second end effector positioned relative to the second location at the first side of the assembly, wherein the clamp-up sequence and inspection of the first hole are performed concurrently; and wherein the second end effector is coupled to a corresponding one of the first plurality of robotic devices.

12. The method of claim 11, wherein performing the plurality of tasks further comprises: moving and positioning the drilling end effector relative to a third location of the plurality of locations on the assembly; moving and positioning the inspection end effector at the second location, while the second end effector continues to independently maintain the clamp-up at the first location, wherein the inspection end effector is coupled to a corresponding one of the second plurality of robotic devices; and moving and positioning a fastener insertion end effector at the first location, while the first end effector continues to independently maintain the clamp-up at the first location, wherein the fastener insertion end effector is coupled to a corresponding one of the second plurality of robotic devices.

13. The method of claim 12, wherein performing the plurality of tasks further comprises: installing a fastener within the first hole using the fastener insertion end effector, while the first end effector independently maintains the clamp-up at the first location; inspecting a second hole at the second location using the inspection end effector, while the second end effector independently maintains the clamp-up at the second location; and performing the clamp-up sequence at the third location using the drilling end effector and a third end effector positioned relative to the third location at the first side of the assembly, wherein the third end effector is coupled to a corresponding one of the first plurality of robotic devices; and wherein installation of the fastener at the first location, inspection of the second hole at the second location, and the clamp-up sequence at the third location and are performed concurrently.

14. The method of claim 1, further comprising: tailoring interchanging of the second plurality of robotic devices to meet selected takt time and production requirements.

15. The method of claim 1, further comprising: supporting the first plurality of robotic devices on a platform that is positioned to enable the first plurality of robotic devices to perform tasks on a side facing an inner mold line of a fuselage assembly of an aircraft.

16. The method of claim 1, further comprising: supporting the second plurality of robotic devices on a platform that is positioned to enable the first plurality of robotic devices to perform tasks on a side facing an outer mold line of a fuselage assembly of an aircraft.

17. The method of claim 16, wherein performing the plurality of tasks comprises: interchanging the second plurality of robotic devices by moving robotic devices of the second plurality of robotic devices on the platform while the platform remains stationary.

18. A method for building a fuselage assembly of an aircraft, the method comprising: positioning a plurality of cells relative to corresponding sections of the fuselage assembly, each of the plurality of cells comprising: a first plurality of robotic devices positioned relative to a first side of the fuselage assembly; and a second plurality of robotic devices positioned relative to a second side of the fuselage assembly; and performing an automated operation at each of a plurality of locations at each of the corresponding sections of the fuselage assembly concurrently using the plurality of cells, wherein robotic devices of each cell are interchangeable to perform different tasks of the automated operation according to a predetermined task sequence.

19. The method of claim 18, wherein positioning the plurality of cells comprises: positioning a platform at the first side of the fuselage assembly within an interior of the fuselage assembly; supporting the second plurality of robotic devices on the platform; and positioning the second plurality of robotic devices on the platform relative to the first side of the assembly.

20. The method of claim 18, wherein positioning the plurality of cells comprises: positioning an automated guided vehicle relative to the second side of the fuselage assembly; supporting the first plurality of robotic devices on a platform coupled to the automated guided vehicle; and positioning the first plurality of robotic devices on the platform relative to the second side of the fuselage assembly.

21. The method of claim 18, further comprising: tailoring interchanging of the second plurality of robotic devices to meet selected takt time and production requirements.

22. An apparatus comprising: a first plurality of robotic devices; a second plurality of robotic devices, each of the second plurality of robotic devices coupled to a single function end effector; and a control system for controlling the second plurality of robotic devices to concurrently perform tasks at a plurality of locations on an assembly, while the first plurality of robotic devices independently maintain a clamp-up at each of the plurality of locations.

23. The apparatus of claim 22, wherein the second plurality of robotic devices comprises: a first robotic device coupled to a drilling end effector; a second robotic device coupled to an inspection end effector; and a third robotic device coupled to a fastener insertion end effector.

24. The apparatus of claim 22, further comprising: a platform to support the first plurality of robotic devices.

25. The apparatus of claim 24, (wherein each of the first plurality of robotic devices is sized such that the second plurality of robotic devices fits on the platform while still allowing sufficient room for interchanging robotic devices of the second plurality of robotic devices.

26. The apparatus of claim 25, wherein the control system controls interchanging of the second plurality of robotic devices to meet selected takt time and production requirements.

27. The apparatus of claim 22, wherein each of the first plurality of robotic devices comprises: a nozzle sized based on a selected hole diameter for holes that are to be drilled within the assembly; and a suction device for use in providing a single-sided clamp-up.

28. The apparatus of claim 22, wherein each of the first plurality of robotic devices and each of the second plurality of robotic devices is sized to fit on a platform that is coupled to an automated guided vehicle.

29. The apparatus of claim 22, wherein the assembly is a fuselage assembly of an aircraft.

30. A method for building the assembly of an aircraft using the apparatus of claim 22.



Instant Application 
16/230,522
Dated 12/21/2018
Patent 
BR102015016349
1. A high-density robotic system comprising: a first plurality of robotic devices, each of the first plurality of robotic devices being capable of providing a single-sided clamp-up; a second plurality of robotic devices, the second plurality of robotic devices including: a first robotic device coupled to a drilling end effector; a second robotic device coupled to an inspection end effector; and a third robotic device coupled to a fastener insertion end effector; a first platform that supports the first plurality of robotic devices, the first platform being sized to fit and move within an interior of a fuselage assembly; and a second platform that supports the second plurality of robotic devices, the second platform being sized for positioning and movement along an exterior of the fuselage assembly.  
2. The high-density robotic system of claim 1, wherein the second platform is coupled to an automated guided vehicle to allow the second platform to be moved relative to the exterior of the fuselage assembly.  
3. The high-density robotic system of claim 1, further comprising: a control system for controlling the first plurality of robotic devices and the second plurality of robotic devices to perform an automated operation at each of a plurality of locations on the fuselage assembly concurrently and for controlling interchanging of the second plurality of robotic devices to perform different tasks of the automated operation according to a predetermined task sequence.  
4. A method for building the fuselage assembly of an aircraft using the system of claim 1.  
5. A method for performing automated fastener installation operations along a fuselage assembly for an aircraft, the method comprising: positioning a first platform supporting a first plurality of robotic devices of a robotic cell within an interior of a fuselage assembly relative to a selected section of the fuselage assembly; positioning a second platform supporting a second plurality of robotic devices of the robotic cell along an exterior of the fuselage assembly relative to the selected section of the fuselage assembly; and performing automated fastener installation operations at selected fastener installation points on the selected section of the fuselage assembly using a first plurality of end effectors coupled to the first plurality of robotic devices and a second plurality of end effectors coupled to the second plurality of robotic devices, with the first plurality of end effectors being used to provide single-sided clamp-up at the selected fastener installation points.  
6. A method for performing automated operations using a high-density robotic cell, the method comprising: performing a plurality of different tasks at each location of a plurality of locations along an assembly according to a predetermined task sequence using a plurality of robotic devices, the plurality of robotic devices being used to perform at least two of the plurality of different tasks for at least two different locations of the plurality of locations concurrently within a high-density robotic zone, during at least one stage in the predetermined task sequence.  
7. The method of claim 6, wherein performing the plurality of tasks comprises:   performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and an inspection task at a second location of the plurality of locations using an inspection end effector coupled to a second robotic device, the first robotic device and the second robotic device being positioned in a high-density setup while performing the drilling task and the inspection task.  
8. The method of claim 6, wherein performing the plurality of tasks comprises: performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and a fastener insertion task at a second location of the plurality of locations using a fastener insertion end effector coupled to a second robotic device, the first robotic device and the second robotic being positioned in a high- density setup while performing the drilling task sand the fastener insertion task.  
9. The method of claim 6, wherein performing the plurality of tasks comprises: providing, concurrently, multiple single-sided clamp-ups from a first side of the assembly while the plurality of tasks is performed at a second side of the assembly.  
10. The method of claim 6, wherein performing the plurality of tasks comprises: performing three different tasks at each of three different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the three different tasks concurrently at the three different locations during at least two stages in the predetermined task sequence.  
11. The method of claim 6, wherein performing the plurality of tasks comprises: performing two different tasks at each of two different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the two different tasks concurrently at the two different locations during at least two stages in the predetermined task sequence.  
12. A method of installing fasteners at a plurality of locations along a joint, the method comprising: performing a plurality of different tasks for a fastener installation operation concurrently at selected locations of the plurality of locations using a plurality of single function end effectors positioned relative to the selected locations in a high-density setup.  
13. The method of claim 12, wherein the selected locations are non-adjacent.  
14. The method of claim 12, wherein the plurality of different tasks includes a drilling task for drilling a hole, an inspection task for inspecting the hole, and a fastener insertion task for installing a fastener in the hole.  
15. The method of claim 12, wherein performing the plurality of different tasks comprises: performing the plurality of different tasks at every nth location of the plurality of locations, wherein every nth location is selected from one of every third, every fourth, and every fifth location.  
16. The method of claim 12, wherein the selected locations are spaced apart horizontally by at least two locations of the plurality of locations.  
17. The method of claim 12, wherein the selected locations are spaced apart vertically.  
18. The method of claim 12, wherein performing the plurality of different tasks comprises:   performing a clamp-up sequence at a first selected location of the selected locations; providing a single-sided clamp-up at a second selected location of the selected locations at a first side of the joint; performing, concurrently with the clamp-up sequence, an inspection task at the second selected location at a second side of the joint.  
19. The method of claim 12, wherein performing the plurality of different tasks comprises: performing an inspection task at a first selected location of the selected locations; maintaining a single-sided clamp-up at a second selected location of the selected locations at a second side of the joint; performing, concurrently with the inspection sequence, a fastener insertion task at the second selected location at the second side of the joint.  
20. A method for providing multiple single-sided clamp-ups, the method comprising: establishing a two-sided clamp-up at a first fastener installation point using a first robotic device at a first side of a joint and a second robotic device at a second side of the joint; converting the two-sided clamp-up at the first fastener installation point to a single-sided clamp-up using the first robotic device; moving the second robotic device along the second side of the joint to a second fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point; and moving a third robotic device along the second side of the joint to the first fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point.  
21. The method of claim 20, further comprising:   establishing the two-sided clamp-up at the second fastener installation point using a fourth robotic device at the first side of the joint and the second robotic device at the second side of the joint; and converting the two-sided clamp-up at the second fastener installation point to the single-sided clamp-up using the fourth robotic device.  
22. The method of claim 21, further comprising: moving the second robotic device away from the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point; and moving the third robotic device along the second side of the joint to the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point.  
23. A method of installing fasteners on a splice, the method comprising: determining a sequence of operations to be performed by a plurality of cells on the splice; and performing the sequence of operations on the splice using the plurality of cells, each cell of the plurality of cells including a first plurality of robotic devices located in a first high-density robotic zone at a first side of the splice and a second plurality of robotic devices located in a second high-density robotic zone at a second side of the splice.  
24. The method of claim 23, wherein a first cell of the plurality of cells performs a fastener installation operation at every nth location along a length of the splice and a second cell of the plurality of cells performs the fastener installation operation at every mth location along the length of the splice.  
25. The method of claim 24, wherein the first cell begins performing fastener installation operations at a first location along the splice and wherein the second cell begins performing fastener installation operations at a second location along the spice after a period of time has passed.  
26. The method of claim 23, wherein the first plurality of robotic devices and the second plurality of robotic devices of a first cell in the plurality of cells perform all fastener installation operations for one section along the splice and wherein the first plurality of robotic devices and the second plurality of robotic devices of a second cell in the plurality of cells perform all fastener installation operations for a different section along the splice.  

1. Method for coupling a number of utilities (146) between a first system (601) and a second system (603), the method comprising: creating (2600) a first interface (624) between the first system (601) and a utility unit (606) coupling a number of utilities (146) between the first system (601) and the second system (603); activate (2602) the first interface (624); and disabling (2604) a second interface (626) between the second system (603) and the utility unit (606) while the first interface (624) remains enabled.

Method according to claim 1, characterized in that creating (2600) the first interface (624) comprises: creating the first interface (624) autonomously.

Method according to claim 1, characterized in that creating (2600) the first interface (624) comprises: conjugating a first coupling unit (612) associated with the utility unit (606) with a first unit of corresponding coupling (616) associated with the first system (601) to create the first interface (624).

Method according to claim 1, characterized in that activating (2602) the first interface (624) comprises: activating the first interface (624) autonomously.

Method according to claim 1, characterized in that deactivating (2604) the second interface (626) comprises: deactivating the second interface (626) autonomously.

Method according to claim 1, characterized in that deactivating (2604) the second interface (626) comprises: deactivating the second interface (626) between a second coupling unit (614) associated with the utility unit (614). 606) and a corresponding second coupling unit (618) associated with the second system (603) autonomously.

A method according to claim 1, characterized in that it further comprises: recreating (2802) the second interface (626); reactivating (2804) the second interface (626); and disabling (2806) the first interface (624) while the second interface (626) remains enabled.

A method according to claim 1, further comprising: recreating the second interface (626) autonomously; reactivate the second interface (626) autonomously; disable the first interface (624) autonomously while the second interface (626) remains enabled; and disengaging the utility unit (606) of the second system (603) autonomously while the second interface (626) remains activated.

A method according to claim 1, characterized in that it further comprises: disengaging the second coupling unit (614) from the corresponding second coupling unit (618).

Method according to claim 1, characterized in that creating (2600) the first interface (624) comprises: creating a utility interface (653) between a first coupling unit (612) associated with the utility unit (606) and a corresponding first coupling unit (616) associated with the first system (601); and distributing a number of utilities (146) from the second system (603) through the utility unit (606) through the utility interface (653) to the first system (601).

An apparatus, characterized in that it comprises: a first coupling unit (612) associated with a utility unit (606); a corresponding first coupling unit (616) associated with a first system (601) and couplable to the first coupling unit (612); a second coupling unit (614) associated with the utility unit (606); and a corresponding second coupling unit (618) associated with a second system (603) and couplable to the second coupling unit (614).

Apparatus according to claim 11, characterized in that the first system (601) is an external mobile platform (404).

Apparatus according to claim 11, characterized in that the second system (603) is a cradle accessory (322).

Apparatus according to claim 11, characterized in that the first coupling unit (612) is a quick-change device (628) and the corresponding first coupling unit (616) is a corresponding quick-change device (612). 630).

Apparatus according to claim 11, characterized in that the first coupling unit (612) is a male quick-change device (632) and the corresponding first coupling unit (616) is a female quick-change device (634).

Apparatus according to claim 11, characterized in that the second coupling unit (614) is a quick-change device (636) and the corresponding second coupling unit (618) is a corresponding quick-change device (614). 638).

Apparatus according to Claim 11, characterized in that the second coupling unit (614) is a female quick-change device (640) and the corresponding second coupling unit (618) is a male quick-change device. (642).

Apparatus according to claim 11, characterized in that it further comprises: a first alignment system (660) associated with the corresponding first coupling unit (616).

Apparatus according to claim 11, characterized in that it further comprises: a second alignment system (662) associated with the corresponding second coupling unit (618).

Apparatus according to claim 11, characterized in that it further comprises: a first interlocking device (728) capable of activating and deactivating a first interface (624) formed between the first coupling unit (612) and the first corresponding coupling unit (616).

Apparatus according to claim 11, characterized in that it further comprises: a cable management system (620) which manages a number of utility cables (622) carrying a number of utilities (146) from the second system. (603) for the utility unit (606).


Instant Application 
16/230,522
Dated 12/21/2018
Patent 
US11,235,375
1. A high-density robotic system comprising: a first plurality of robotic devices, each of the first plurality of robotic devices being capable of providing a single-sided clamp-up; a second plurality of robotic devices, the second plurality of robotic devices including: a first robotic device coupled to a drilling end effector; a second robotic device coupled to an inspection end effector; and a third robotic device coupled to a fastener insertion end effector; a first platform that supports the first plurality of robotic devices, the first platform being sized to fit and move within an interior of a fuselage assembly; and a second platform that supports the second plurality of robotic devices, the second platform being sized for positioning and movement along an exterior of the fuselage assembly.  
2. The high-density robotic system of claim 1, wherein the second platform is coupled to an automated guided vehicle to allow the second platform to be moved relative to the exterior of the fuselage assembly.  
3. The high-density robotic system of claim 1, further comprising: a control system for controlling the first plurality of robotic devices and the second plurality of robotic devices to perform an automated operation at each of a plurality of locations on the fuselage assembly concurrently and for controlling interchanging of the second plurality of robotic devices to perform different tasks of the automated operation according to a predetermined task sequence.  
4. A method for building the fuselage assembly of an aircraft using the system of claim 1.  
5. A method for performing automated fastener installation operations along a fuselage assembly for an aircraft, the method comprising: positioning a first platform supporting a first plurality of robotic devices of a robotic cell within an interior of a fuselage assembly relative to a selected section of the fuselage assembly; positioning a second platform supporting a second plurality of robotic devices of the robotic cell along an exterior of the fuselage assembly relative to the selected section of the fuselage assembly; and performing automated fastener installation operations at selected fastener installation points on the selected section of the fuselage assembly using a first plurality of end effectors coupled to the first plurality of robotic devices and a second plurality of end effectors coupled to the second plurality of robotic devices, with the first plurality of end effectors being used to provide single-sided clamp-up at the selected fastener installation points.  
6. A method for performing automated operations using a high-density robotic cell, the method comprising: performing a plurality of different tasks at each location of a plurality of locations along an assembly according to a predetermined task sequence using a plurality of robotic devices, the plurality of robotic devices being used to perform at least two of the plurality of different tasks for at least two different locations of the plurality of locations concurrently within a high-density robotic zone, during at least one stage in the predetermined task sequence.  
7. The method of claim 6, wherein performing the plurality of tasks comprises:   performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and an inspection task at a second location of the plurality of locations using an inspection end effector coupled to a second robotic device, the first robotic device and the second robotic device being positioned in a high-density setup while performing the drilling task and the inspection task.  
8. The method of claim 6, wherein performing the plurality of tasks comprises: performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and a fastener insertion task at a second location of the plurality of locations using a fastener insertion end effector coupled to a second robotic device, the first robotic device and the second robotic being positioned in a high- density setup while performing the drilling task sand the fastener insertion task.  
9. The method of claim 6, wherein performing the plurality of tasks comprises: providing, concurrently, multiple single-sided clamp-ups from a first side of the assembly while the plurality of tasks is performed at a second side of the assembly.  
10. The method of claim 6, wherein performing the plurality of tasks comprises: performing three different tasks at each of three different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the three different tasks concurrently at the three different locations during at least two stages in the predetermined task sequence.  
11. The method of claim 6, wherein performing the plurality of tasks comprises: performing two different tasks at each of two different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the two different tasks concurrently at the two different locations during at least two stages in the predetermined task sequence.  
12. A method of installing fasteners at a plurality of locations along a joint, the method comprising: performing a plurality of different tasks for a fastener installation operation concurrently at selected locations of the plurality of locations using a plurality of single function end effectors positioned relative to the selected locations in a high-density setup.  
13. The method of claim 12, wherein the selected locations are non-adjacent.  
14. The method of claim 12, wherein the plurality of different tasks includes a drilling task for drilling a hole, an inspection task for inspecting the hole, and a fastener insertion task for installing a fastener in the hole.  
15. The method of claim 12, wherein performing the plurality of different tasks comprises: performing the plurality of different tasks at every nth location of the plurality of locations, wherein every nth location is selected from one of every third, every fourth, and every fifth location.  
16. The method of claim 12, wherein the selected locations are spaced apart horizontally by at least two locations of the plurality of locations.  
17. The method of claim 12, wherein the selected locations are spaced apart vertically.  
18. The method of claim 12, wherein performing the plurality of different tasks comprises:   performing a clamp-up sequence at a first selected location of the selected locations; providing a single-sided clamp-up at a second selected location of the selected locations at a first side of the joint; performing, concurrently with the clamp-up sequence, an inspection task at the second selected location at a second side of the joint.  
19. The method of claim 12, wherein performing the plurality of different tasks comprises: performing an inspection task at a first selected location of the selected locations; maintaining a single-sided clamp-up at a second selected location of the selected locations at a second side of the joint; performing, concurrently with the inspection sequence, a fastener insertion task at the second selected location at the second side of the joint.  
20. A method for providing multiple single-sided clamp-ups, the method comprising: establishing a two-sided clamp-up at a first fastener installation point using a first robotic device at a first side of a joint and a second robotic device at a second side of the joint; converting the two-sided clamp-up at the first fastener installation point to a single-sided clamp-up using the first robotic device; moving the second robotic device along the second side of the joint to a second fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point; and moving a third robotic device along the second side of the joint to the first fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point.  
21. The method of claim 20, further comprising:   establishing the two-sided clamp-up at the second fastener installation point using a fourth robotic device at the first side of the joint and the second robotic device at the second side of the joint; and converting the two-sided clamp-up at the second fastener installation point to the single-sided clamp-up using the fourth robotic device.  
22. The method of claim 21, further comprising: moving the second robotic device away from the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point; and moving the third robotic device along the second side of the joint to the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point.  
23. A method of installing fasteners on a splice, the method comprising: determining a sequence of operations to be performed by a plurality of cells on the splice; and performing the sequence of operations on the splice using the plurality of cells, each cell of the plurality of cells including a first plurality of robotic devices located in a first high-density robotic zone at a first side of the splice and a second plurality of robotic devices located in a second high-density robotic zone at a second side of the splice.  
24. The method of claim 23, wherein a first cell of the plurality of cells performs a fastener installation operation at every nth location along a length of the splice and a second cell of the plurality of cells performs the fastener installation operation at every mth location along the length of the splice.  
25. The method of claim 24, wherein the first cell begins performing fastener installation operations at a first location along the splice and wherein the second cell begins performing fastener installation operations at a second location along the spice after a period of time has passed.  
26. The method of claim 23, wherein the first plurality of robotic devices and the second plurality of robotic devices of a first cell in the plurality of cells perform all fastener installation operations for one section along the splice and wherein the first plurality of robotic devices and the second plurality of robotic devices of a second cell in the plurality of cells perform all fastener installation operations for a different section along the splice.  

1. A utilities unit for providing a number of utilities from a second system to a first system, comprising: a number of utility cables configured to provide the number of utilities from the second system to the utilities unit; a first coupling unit on a first side of the utilities unit, wherein the first coupling unit is configured to mechanically couple the utilities unit to the first system and form a utility interface between the utilities unit and the first system when the utilities unit is engaged to the first system, wherein the first coupling unit is configured to be locked to the first system such that the utilities unit cannot be disengaged from the first system and to be unlocked from the first system such that the utilities unit can be disengaged from the first system; a second coupling unit on a second side of the utilities unit, wherein the second coupling unit is configured to mechanically couple the utilities unit to the second system, wherein the second coupling unit is configured to be locked to the second system such that the utilities unit cannot be disengaged from the second system and to be unlocked from the second system such that the utilities unit can be disengaged from the second system; and a compliance unit configured to aid in aligning the first coupling unit with the first system when the first system is moved to engage the first system with the first coupling unit while the second coupling unit is locked to the second system; wherein the utilities unit is movable with the first system away from the second system when the first coupling unit is engaged to the first system and the second coupling unit is disengaged from the second system; and wherein the number of utilities are distributable from the second system through the number of utility cables to the utilities unit and across the utility interface from the utilities unit to the first system when the first system with the utilities unit is moved away from the second system.

2. The utilities unit of claim 1 further comprising: a first corresponding coupling unit associated with the first system, wherein the first coupling unit is configured to mechanically couple the utilities unit to the first corresponding coupling unit to engage the utilities unit to the first system; and a second corresponding coupling unit associated with the second system, wherein the second coupling unit is configured to mechanically couple the utilities unit to the second corresponding coupling unit to engage the utilities unit to the second system.

3. The utilities unit of claim 1, further comprising: a first interlocking device configured to lock the first coupling unit to the first system; and a second interlocking device configured to lock the second coupling unit to the second system.

4. The utilities unit of claim 1, wherein: the first coupling unit comprises a first quick-change device; and the second coupling unit comprises a second quick-change device.

5. The utilities unit of claim 4, wherein: the first quick-change device comprises a male quick-change device; and the second quick-change device comprises a female quick-change device.

6. The utilities unit of claim 1, wherein the compliance unit comprises a number of springs that provide the first coupling unit with rotational freedom of movement.

7. A utilities unit for providing a number of utilities from a second system to a first system, comprising: a number of utility cables configured to provide the number of utilities from the second system to the utilities unit; a first coupling unit on a first side of the utilities unit, wherein the first coupling unit is configured to mechanically couple the utilities unit to the first system and form a utility interface between the utilities unit and the first system when the utilities unit is engaged to the first system; a second coupling unit on a second side of the utilities unit, wherein the second coupling unit is configured to mechanically couple the utilities unit to the second system; and a compliance unit configured to aid in aligning the first coupling unit with the first system when the first system is moved to engage the first system with the first coupling unit while the second coupling unit is mechanically coupled to the second system; wherein the utilities unit is movable with the first system away from the second system when the first coupling unit is engaged to the first system and the second coupling unit is disengaged from the second system; and wherein the number of utilities are distributable from the second system through the number of utility cables to the utilities unit and across the utility interface from the utilities unit to the first system when the first system with the utilities unit is moved away from the second system.

8. The utilities unit of claim 7, wherein the first system is an external mobile platform and the second system is a cradle fixture.

9. The utilities unit of claim 7, further comprising: a first interlocking device configured to lock the first coupling unit to the first system; and a second interlocking device configured to lock the second coupling unit to the second system.

10. The utilities unit of claim 7 further comprising: a first corresponding coupling unit associated with the first system, wherein the first coupling unit is configured to mechanically couple the utilities unit to the first corresponding coupling unit to engage the utilities unit to the first system; and a second corresponding coupling unit associated with the second system, wherein the second coupling unit is configured to mechanically couple the utilities unit to the second corresponding coupling unit to engage the utilities unit to the second system.

11. The utilities unit of claim 7, wherein: the first corresponding coupling unit comprises a first corresponding quick-change device; the second corresponding coupling unit comprises a second corresponding quick-change device; the first coupling unit comprises a first quick-change device; and the second coupling unit comprises a second quick-change device.

12. The utilities unit of claim 11, wherein: the first corresponding quick-change device comprises a first female quick-change device; the second corresponding quick-change device comprises a first male quick-change device; the first quick-change device comprises a second male quick-change device; and the second quick-change device comprises a second female quick-change device.

13. The utilities unit of claim 10 further comprising an alignment system configured to align the second coupling unit with the second corresponding coupling unit.

14. The utilities unit of claim 13, wherein the alignment system is associated with the second corresponding coupling unit.

15. The utilities unit of claim 7, wherein the compliance unit comprises a number of springs that provide the first coupling unit with rotational freedom of movement.

16. A method of providing a number of utilities from a second system to a first system, comprising: coupling the first system to a utilities unit; coupling the second system to the utilities unit; and providing the number of utilities from the second system to the first system through the utilities unit; wherein the utilities unit comprises: a number of utility cables configured to provide the number of utilities from the second system to the utilities unit, a first coupling unit on a first side of the utilities unit, wherein the first coupling unit is configured to mechanically couple the utilities unit to the first system and form a utility interface between the utilities unit and the first system when the utilities unit is engaged to the first system, wherein the first coupling unit is configured to be locked to the first system such that the utilities unit cannot be disengaged from the first system and to be unlocked from the first system such that the utilities unit can be disengaged from the first system, a second coupling unit on a second side of the utilities unit, wherein the second coupling unit is configured to mechanically couple the utilities unit to the second system, wherein the second coupling unit is configured to be locked to the second system such that the utilities unit cannot be disengaged from the second system and to be unlocked from the second system such that the utilities unit can be disengaged from the second system, and a compliance unit configured to aid in aligning the first coupling unit with the first system when the first system is moved to engage the first system with the first coupling unit while the second coupling unit is locked to the second system, wherein the utilities unit is movable with the first system away from the second system when the first coupling unit is engaged to the first system and the second coupling unit is disengaged from the second system, and wherein the number of utilities are distributable from the second system through the number of utility cables to the utilities unit and across the utility interface from the utilities unit to the first system when the first system with the utilities unit is moved away from the second system.

17. The method of claim 16, wherein the first system is an external mobile platform and the second system is a cradle fixture.

18. The method of claim 16 further comprising using an alignment system to align the second coupling unit with the second system.

19. The method of claim 16, wherein: the first system is an external mobile platform configured to be driven to a position relative to an exterior of a fuselage assembly to perform an operation on the fuselage assembly; and the second system is a cradle fixture configured to hold the fuselage assembly.

20. The method of claim 16, wherein the compliance unit comprises a number of springs that provide the first coupling unit with rotational freedom of movement.


A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   

  11,224,950; 11,224,951, 11,305,390 are not DP as they do not claim platform. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonomi US 4,885,836.

Claims 1, 5, 6, 12, 20, and 23 are independent with varying scopes. 
6. Bonomi teaches a method for performing automated operations using a high-density robotic cell, the method comprising: 

performing a plurality of different tasks at each location of a plurality of locations along an assembly according to a predetermined task sequence using a plurality of robotic devices, the plurality of robotic devices being used to perform at least two of the plurality of different tasks for at least two different locations of the plurality of locations concurrently within a high-density robotic zone (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up), during at least one stage in the predetermined task sequence. (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point. )

7. Bonomi teaches all of the limitation of claim 6 and further teaches, wherein performing the plurality of tasks comprises: 

performing, concurrently, a drilling task at a first location using a drilling end effector coupled to a first robotic device and an inspection task at a second location of the plurality of locations using an inspection end effector coupled to a second robotic device, the first robotic device and the second robotic device being positioned in a high-density setup while performing the drilling task and the inspection task. (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up) Also (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.) Also (Bonomi Co. 2 line 17; Preliminary to the assembly operation an inspection cycle is performed by robot mounted probes whereby a robot is capable of checking all of the fixture and individual components to be assembled to determine if such items are correctly positioned and dimensioned.); (Bonomi Col.2 Line 25; Once the inspection cycle has been performed and positioning of parts verified, the assembly cycle is begun which comprises a drilling or hole forming and preparation cycle followed by a rivet installation cycle.) It is noted the inspection cycle is in a cycle.  Inspection cycle … rivet cycle … inspection cycle… at each location. 

8. Bonomi teaches all of the limitation of claim 6 and further teaches, wherein performing the plurality of tasks comprises: 

performing, concurrently, a drilling task at a first location using a drilling end effector(Bonomi Col.2 line 47; The hole drilling and preparation cycle is carried out by two robots working in mirror relationship on opposite sides of the assembly parts, utilizing end effectors and tools which are capable of clamping the assembly parts together, particularly adjacent the area in which the hole is to be formed) coupled to a first robotic device and a fastener insertion task at a second location of the plurality of locations using a fastener insertion end effector coupled to a second robotic device, (Bonomi ig.1 high-density setup; Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up) the first robotic device and the second robotic being positioned in a high- density setup  while performing the drilling task and the fastener insertion task. (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up) Also (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.) Also (Bonomi Co. 2 line 17; Preliminary to the assembly operation an inspection cycle is performed by robot mounted probes whereby a robot is capable of checking all of the fixture and individual components to be assembled to determine if such items are correctly positioned and dimensioned.); (Bonomi Col.2 Line 25; Once the inspection cycle has been performed and positioning of parts verified, the assembly cycle is begun which comprises a drilling or hole forming and preparation cycle followed by a rivet installation cycle.) It is noted the inspection cycle is in a cycle.  Inspection cycle … rivet cycle … inspection cycle… at each location.

9. Bonomi teaches all of the limitation of claim 6 and further teaches, wherein performing the plurality of tasks comprises: 

providing, concurrently, multiple single-sided clamp-ups from a first side of the assembly while the plurality of tasks is performed at a second side of the assembly. (Bonomi Fig.1 R2 provided single-sided clamp-up force onto F, while R1 performed tasks)

10. Bonomi teaches all of the limitation of claim 6 and further teaches, wherein performing the plurality of tasks comprises: 

performing three different tasks at each of three different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the three different tasks concurrently at the three different locations during at least two stages in the predetermined task sequence. (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up) (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.)

11. Bonomi teaches all of the limitation of claim 6 and further teaches, wherein performing the plurality of tasks comprises: 

performing two different tasks at each of two different locations along the assembly according to the predetermined task sequence using the plurality of robotic devices, the plurality of robotic devices being used to perform a different one of the two different tasks concurrently at the two different locations during at least two stages in the predetermined task sequence. (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up), during at least one stage in the predetermined task sequence. (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.)

12. Bonomi teaches a method of installing fasteners at a plurality of locations along a joint, the method comprising: 

performing a plurality of different tasks for a fastener installation operation concurrently at selected locations of the plurality of locations using a plurality of single function end effectors positioned relative to the selected locations in a high-density setup. (Bonomi Col.3 line 7, fastening process for interjoining [at a joint] component parts in which mobile, robotically controlled machine tools, work in mirror relationship on opposite faces of the components, moving between designated locations thereon to effect the preparation and formation of all of the fastener holes followed by the relocation of the machine tools at the precise positions of the previously formed holes for insertion and installation of the fasteners.  Also Bonomi Col.2 line 50; utilizing end effectors and tools which are capable of clamping the assembly parts together)

13. Bonomi teaches all of the limitation of claim 12 and further teaches, wherein the selected locations are non-adjacent. (Bonomi Col.3 line 7; moving between designated locations [preprogramed i.e. mapped. Could be adjacent or non-adjacent based on designated locations] thereon to effect the preparation and formation of all of the fastener holes followed by the relocation of the machine tools at the precise positions of the previously formed holes for insertion and installation of the fasteners.)

14. The method of claim 12, wherein the plurality of different tasks includes a drilling task for drilling a hole, an inspection task for inspecting the hole, and a fastener insertion task for installing a fastener in the hole. (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up) (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.)

15. Bonomi teaches all of the limitation of claim 12 and further teaches, wherein performing the plurality of different tasks comprises: performing the plurality of different tasks at every nth location of the plurality of locations, wherein every nth location is selected from one of every third, every fourth, and every fifth location. (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up), during at least one stage in the predetermined task sequence. (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.)

16. Bonomi teaches all of the limitation of claim 12 and further teaches, wherein the selected locations are spaced apart horizontally by at least two locations of the plurality of locations. (Bonomi Col.3 line 7; moving between designated locations [preprogramed i.e. mapped. Could be adjacent or non-adjacent based on designated locations] thereon to effect the preparation and formation of all of the fastener holes followed by the relocation of the machine tools at the precise positions of the previously formed holes for insertion and installation of the fasteners.) (Bonomi Col.4 line 50; "robots" designated R1 and R2 mounted in parallel aisles to run along elongated horizontal tracks or bedways 20,20 in response to actuation of power driven rack and pinion drives.)

17. Bonomi teaches all of the limitation of claim 12 and further teaches, wherein the selected locations are spaced apart vertically. (Bonomi Col.3 line 7; moving between designated locations [preprogramed i.e. mapped. Could be adjacent or non-adjacent based on designated locations] thereon to effect the preparation and formation of all of the fastener holes followed by the relocation of the machine tools at the precise positions of the previously formed holes for insertion and installation of the fasteners.) (Bonomi Col.3 line 55; Each robot is of Cartesian structure having linear longitudinal, vertical and transverse X, Y and Z axes, the X axis being defined by the associated horizontal, linear bedways 20; the Y axis being defined by a central, vertical column 21 of the machine and the Z axis by a transversely related horizontal linear power ram 22.)

18. Bonomi teaches all of the limitation of claim 12 and further teaches, wherein performing the plurality of different tasks comprises: 
performing a clamp-up sequence at a first selected location of the selected locations; (Bonomi Col.6 line 1; The fixture control computer, positions all clamps of the fixture F according to the geometry of the parts to be assembled and also controls the fixture configuration to be used in the assembly.)

providing a single-sided clamp-up at a second selected location of the selected locations at a first side of the joint; (Bonomi Fig.1 R2 pushing 25 from a single side onto F)

performing, concurrently with the clamp-up sequence, an inspection task at the second selected location at a second side of the joint. (Bonomi Fig.1 R1, and Col.2 line 17; Preliminary to the assembly operation an inspection cycle is performed by robot mounted probes whereby a robot is capable of checking all of the fixture and individual components to be assembled to determine if such items are correctly positioned and dimensioned.)

19. Bonomi teaches all of the limitation of claim 12 and further teaches, wherein performing the plurality of different tasks comprises: 

performing an inspection task at a first selected location of the selected locations; (Bonomi Fig.1 R1, and Col.2 line 17; Preliminary to the assembly operation an inspection cycle is performed by robot mounted probes whereby a robot is capable of checking all of the fixture and individual components to be assembled to determine if such items are correctly positioned and dimensioned.)

maintaining a single-sided clamp-up at a second selected location of the selected locations at a second side of the joint; (Bonomi Fig.1 R2 pushing 25 from a single side onto F)

performing, concurrently with the inspection sequence, a fastener insertion task at the second selected location at the second side of the joint. (Bonomi Col.1 line 17, hole preparation [drilling], rivet insertion and rivet upsetting. Also Drilling, Col.8 line 20 Clamp-Up) (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.)

20. Bonomi teaches a method for providing multiple single-sided clamp-ups, the method comprising: 

establishing a two-sided clamp-up at a first fastener installation point using a first robotic device at a first side of a joint and a second robotic device at a second side of the joint; (Bonomi Fig.1 and Col.5 line 1; Located intermediate the two robots R1 and R2 is an automatic flexible or adjustable fixture (F) for holding the assembly parts and components; the two robots work in mirror relationship on opposite sides of the fixture held work components,)

converting the two-sided clamp-up at the first fastener installation point to a single-sided clamp-up using the first robotic device; (Fig.2 #25 is held on F from a single side. Also Col.3 line 30; component parts held in a fixture)

moving the second robotic device along the second side of the joint to a second fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point; and (Fig.2 #25 is fixed to F, #R1 is free to move drilling tool i.e. second robotic device)

moving a third robotic device along the second side of the joint to the first fastener installation point, while maintaining the single-sided clamp-up at the first fastener installation point. (Fig.2 #25 is fixed to F, #R1 is free to move holder tool i.e. third robotic device)

21. Bonomi teaches all of the limitation of claim 20 and further teaches, further comprising: 

establishing the two-sided clamp-up at the second fastener installation point using a fourth robotic device at the first side of the joint and the second robotic device at the second side of the joint; and (Fig.16 pushing form both sides to create two-sided claim-up using deburring end effector i.e. fourth robotic device)

converting the two-sided clamp-up at the second fastener installation point to the single-sided clamp-up using the fourth robotic device. (Fig.1 using deburring end effector i.e. fourth robotic device to push 25 onto F)

22. Bonomi teaches all of the limitation of claim 21 and further teaches, further comprising: 

moving the second robotic device away from the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point; and (Fig.1 R1 and R2 are free to move, F maintaining single-sided clamp-up)

moving the third robotic device along the second side of the joint to the second fastener installation point, while maintaining the single-sided clamp-up at the second fastener installation point. (Fig.2 #25 is fixed to F, #R1 is free to move holder tool i.e. third robotic device)

23. Bonomi teaches a method of installing fasteners on a splice, the method comprising: 

determining a sequence of operations to be performed by a plurality of cells on the splice; and (Fig. 5-8, splice i.e. joint, also Fig. 25-28)

performing the sequence of operations on the splice using the plurality of cells, each cell of the plurality of cells including a first plurality of robotic devices located in a first high-density robotic zone at a first side of the splice and (Fig.1 #R1, plurality of end effectors robotic devise located at R1)

a second plurality of robotic devices located in a second high-density robotic zone at a second side of the splice. (Fig.1 #R2, plurality of end effectors robotic devise located at R2)

24. Bonomi teaches all of the limitation of claim 23 and further teaches, wherein a first cell of the plurality of cells performs a fastener installation operation at every nth location along a length of the splice and a second cell of the plurality of cells performs the fastener installation operation at every mth location along the length of the splice. (Bonomi Col.3 line 7; moving between designated locations [preprogramed i.e. mapped. Could be adjacent or non-adjacent based on designated locations] thereon to effect the preparation and formation of all of the fastener holes followed by the relocation of the machine tools at the precise positions of the previously formed holes for insertion and installation of the fasteners.) (Bonomi Col.4 line 50; "robots" designated R1 and R2 mounted in parallel aisles to run along elongated horizontal tracks or bedways 20,20 in response to actuation of power driven rack and pinion drives.)

25. Bonomi teaches all of the limitation of claim 24 and further teaches, wherein the first cell begins performing fastener installation operations at a first location along the splice and wherein the second cell begins performing fastener installation operations at a second location along the spice after a period of time has passed. (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point.) Also; (Bonomi Col.2 Line 25; Once the inspection cycle has been performed and positioning of parts verified, the assembly cycle is begun which comprises a drilling or hole forming and preparation cycle followed by a rivet installation cycle.) It is noted the inspection cycle is in a cycle and series are both time based. For cycle, time must pass. 

26. Bonomi teaches all of the limitation of claim 23 and further teaches, wherein the first plurality of robotic devices and the second plurality of robotic devices of a first cell in the plurality of cells perform all fastener installation operations for one section along the splice and (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure, i.e., hole preparation, rivet insertion and fastening in series [riveting, insertion and fastening are done by robotic devices i.e. drill end effector, rivet end effector …], at each rivet location, before proceeding to the next riveting point. [rivets are done at joints i.e. along a splice])


wherein the first plurality of robotic devices and the second plurality of robotic devices of a second cell in the plurality of cells perform all fastener installation operations for a different section along the splice. (Bonomi Col.1 line 50; In operation the robot completes the entire riveting procedure [all fastener installation], i.e., hole preparation, rivet insertion and fastening in series, at each rivet location, before proceeding to the next riveting point [next riveting point is a different section along the splice].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi US 4,885,836 in view of Sarh US 20100217437.

1. Bonomi teaches a high-density robotic system comprising: 

a first plurality of robotic devices, each of the first plurality of robotic devices (Bonomi Fig. 1-2 #R2 Robotic Work Cell Systems) being capable of providing a single-sided clamp-up; (Bonomi US Fig. 2 #R2 pushing panel onto fixture F) Examiner notes that the fixture can be the previously installed panel where the new panel would be pushed onto it form a single side. Single-sided clamp-up can be, rivet nuts, single-sided anchor [drywall and sheet metal], screw clips, mechanical c joints, magnetic clamping, suction i.e. vacuum or pressurized are, and one-sided force i.e. press to name a few.  

a second plurality of robotic devices, the second plurality of robotic devices including: 

a first robotic device coupled to a drilling end effector; (Bonomi Fig.1 #R1, also Fig.3 drill end effector [first robotic device] Bonomi Col.2 line 45; The hole drilling and preparation cycle is carried out by two robots working in mirror relationship on opposite sides of the assembly parts, utilizing end effectors and tools which are capable of clamping the assembly parts together)

a second robotic device coupled to an inspection end effector; and (Bonomi Co. 2 line 17; Preliminary to the assembly operation an inspection cycle is performed by robot mounted probes [second robotic device coupled to an inspection end effector] whereby a robot is capable of checking all of the fixture and individual components to be assembled to determine if such items are correctly positioned and dimensioned.) Also 

a third robotic device coupled to a fastener insertion end effector; (Bonomi Col.2 Line 25; Once the inspection cycle has been performed and positioning of parts verified, the assembly cycle is begun which comprises a drilling or hole forming and preparation cycle followed by a rivet installation cycle.) Rivets are fasteners that must be inserted. (Fig.13, riveting end effector)

Regarding a first platform that supports the first plurality of robotic devices, the first platform being sized to fit and move within an interior of a fuselage assembly; and Bomomi teaches (Bonomi Col.5 line 15; Each robot is equipped with a horizontal platform which holds a rivet feed station and an automatic magazine for storing various end effectors 26 attachable to its machine tool head 23.) Rivet feed is a robotic device. [Additionally, Fig.1 shows a platform 20 For R1 inside the interior [concave area] of the fuselage assembly 26.] Also (Col.4 line 50; As shown the cell comprises at least two high speed machining centers or "robots" designated R1 and R2 mounted in parallel aisles to run along elongated horizontal tracks or bedways 20,20 in response to actuation of power driven rack and pinion drives.)
But does not explicitly teach an interior of a fuselage assembly However Sarh teaches (Fig.8 #816; and para 51; Number of internal mobile robotic machines 328 may move into interior 306 and/or reach into interior 306 of structure 302 to perform operations 327.)

Regarding a second platform that supports the second plurality of robotic devices, the second platform being sized for positioning and movement along an exterior of the fuselage assembly. Bonomi teaches (Bonomi Fig.1 #20 for R2 outside [convex area]) But does not explicitly teach an exterior of the fuselage assembly. However Sarh teaches Fig.8 #779 Also para 6; machines may be moveable along rails installed onto the floor and/or in trenches in the floor.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonomi in view of Sarh such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of assembly of a fuselage. 

2. Bonomi and Sarh teach all of the limitations of claim 1 and further teach, Regarding wherein the second platform is coupled to an automated guided vehicle to allow the second platform to be moved relative to the exterior of the fuselage assembly. Bonomi teaches (Bonomi Fig.1 and Col. 4 line 50; two high speed machining centers or "robots" designated R1 and R2 mounted in parallel aisles to run along elongated horizontal tracks or bedways 20,20 in response to actuation of power driven rack and pinion drives.) It is noted that the bedway 20 of R2 is on the outside convex side of the fuselage 26. But does not explicitly teach fuselage assembly. However Sarh US 20100217437 teaches Fig.8 #779 and Para 51, Number of external mobile robotic machines 330 may perform operations 327 on exterior 304 of structure 302.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonomi in view of Sarh such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of assembly of a fuselage. 


3. Bonomi and Sarh teach all of the limitations of claim 1 and further teach, further comprising: 

a control system for controlling the first plurality of robotic devices and the second plurality of robotic devices to perform an automated operation at each of a plurality of locations on the fuselage assembly concurrently and for controlling interchanging of the second plurality of robotic devices to perform different tasks of the automated operation according to a predetermined task sequence. (Bonomi Fig. 2 and Col.5 line 33; the entire work cell is importantly controlled by a host computer which receives computer aided manufacturing (CAM) instructions, via direct numeric control (DNC) or other means as well as operator controlled instructions which determine and/or modify the design of the end assembly.)

4. Bonomi and Sarh teach all of the limitations of claim 1 and further teach a method for building the fuselage assembly of an aircraft using the system of claim 1. (Bonomi Col. 6 line 57; entering into a discussion of the method of this invention)

5. Bonomi teaches a method for performing automated fastener installation operations along a fuselage assembly for an aircraft, the method comprising: 


positioning a second platform supporting a second plurality of robotic devices of the robotic cell along an exterior of the fuselage assembly relative to the selected section of the fuselage assembly; and (Bonomi Fig.1 #R2, relative to #25)

performing automated fastener installation operations at selected fastener installation points on the selected section of the fuselage assembly using a first plurality of end effectors coupled to the first plurality of robotic devices and a second plurality of end effectors coupled to the second plurality of robotic devices, (Bonomi Fig.1-2 and Col.10 line 45; Riveting end effector automatically controlled in accordance with a predetermined computer program)
with the first plurality of end effectors being used to provide single-sided clamp-up at the selected fastener installation points. (Bonomi US Fig. 2 #R2 pushing panel onto fixture F) Examiner notes that the fixture can be the previously installed panel where the new panel would be pushed onto it form a single side. Single-sided clamp-up can employ clips, mechanical c joints, magnetic clamping, suction i.e. vacuum or pressurized are, and one-sided force i.e. press to name a few.  
Regarding positioning a first platform supporting a first plurality of robotic devices of a robotic cell within an interior of a fuselage assembly relative to a selected section of the fuselage assembly; Bonomi teaches (Bonomi Fig.1 #R1, relative to #25) But does not explicitly teach fuselage assembly. However Sarh teaches Fig.8 #779 and para 51, Number of internal mobile robotic machines 328 may be capable of performing operations 327 in interior 306 of structure 302..
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonomi in view of Sarh such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of assembly of a fuselage. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20170072117 Suction clamp-up
20100071192 Magnetic clamping
4885836 Riveting process
20110031671 Clamping using suction through-hole.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
	/JEFF A BURKE/             Supervisory Patent Examiner, Art Unit 3664